DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the Republic of Korea on 04/30/2014 and 07/22/2014. It is noted, however, that applicant has not filed a certified copy of the KR10-2014-0052674 and KR10-2014-0092817 applications as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 81-85 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches a capturing apparatus, for capturing a wire, comprising a first catheter; a second catheter having a lumen for allowing the first catheter to move therethrough; and a mesh having distal and proximal ends, wherein the distal end of the mesh is mounted on the first catheter and the proximal end of the mesh mounted on the second catheter, and one side of the mesh has a greater radius of curvature than the other side of the mesh in an expanded state; the mesh configured for capturing the wire when the mesh is a contracted state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774